273 P.3d 375 (2012)
248 Or. App. 754
Shannon L. HOLBROOK, Petitioner,
v.
EMPLOYMENT DEPARTMENT and Providence Health System, Respondents.
11AB0297; A147962.
Court of Appeals of Oregon.
Submitted February 8, 2012.
Decided March 14, 2012.
Richard E. Slezak filed the brief for petitioner.
Denise G. Fjordbeck waived appearance for respondent Employment Department.
No appearance for respondent Providence Health System.
Before Haselton, Presiding Judge, and Duncan, Judge, and Rasmussen, Judge pro tempore.
PER CURIAM.
Reversed and remanded for reconsideration. Opp v. Employment Dept., 242 Or.App. 673, 259 P.3d 15 (2011).